In an action to recover damages for medical malpractice and wrongful death, the defendant Long Island Jewish Medical Center appeals from an order of the Supreme Court, Queens County (Lane, J.), dated November 15, 1994, which denied its motion to dismiss the complaint pursuant to CPLR 3216 for failure to prosecute. Justice Friedmann has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, without costs or disbursements, for reasons stated in Conklin v Physician’s Hosp. (237 AD2d 401 [decided herewith]). Miller, J. P., Joy, Friedmann and Krausman, JJ., concur.